 



TERMINATION OF
EMPLOYMENT CONTINUATION AGREEMENT
     WHEREAS, MetLife, Inc. (the “Company”) and
                                                                     
                               (the “Executive”) have entered into an Employment
Continuation Agreement or Amended and Restated Employment Continuation Agreement
(in either case, as applicable, the “Agreement”) providing the Company and the
Executive with certain rights and obligations upon the occurrence of a Change of
Control of the Company (as defined in the Agreement);
     WHEREAS, the Company intends to establish the MetLife Executive Severance
Plan (the “Plan”), which will provide the Executive with eligibility for
payments and benefits should a Change of Control of the Company occur and the
Executive subsequently terminate employment with Good Reason or the Company
terminate the Executive’s employment without Cause (each as defined in the
Plan);
     WHEREAS, the Plan provides for payments and benefits in form to which the
Executive is not entitled under the Agreement or otherwise, including the
compliance of such payments and benefits with United States Internal Revenue
Code Section 409A;
     WHEREAS, the Company and the Executive mutually desire to terminate the
Agreement in favor of making the Executive eligible for payments and benefits
under the Plan;
     NOW, THEREFORE, it is agreed between the Company and the Executive, for
good consideration provided, that the Agreement is terminated and void effective
December 17, 2007.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
the Company has caused this Termination to be executed in its name on its
behalf.

                  METLIFE, INC.  
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           
 
           
WITNESSED:
                     
 
                EXECUTIVE:    
 
                     
 
           
 
  Date:        
 
           
 
           
WITNESSED:
                     

